Case 9:19-cv-00072-RC-KFG Document 17 Filed 08/31/20 Page 1 of 2 PageID #: 153



                             **NOT FOR PUBLISHED PUBLICATION**


                            IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                          LUFKIN DIVISION

DERRICK SCRANTON                                    §

VS.                                                 §      CIVIL ACTION NO. 9:19-CV-72

CHRISTOPHER A. FARRELL                              §

                             ORDER ACCEPTING THE MAGISTRATE
                           JUDGE’S REPORT AND RECOMMENDATION

           Plaintiff Derrick Scranton, a prisoner confined at the Clements Unit of the Texas Department

of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil rights action

pursuant to 42 U.S.C. § 1983 against Christopher A. Farrell.

           The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge has submitted a Report and Recommendation of United States Magistrate

Judge. The Magistrate Judge recommends denying the defendant’s motion for summary judgment.

           The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. No

objections to the Report and Recommendation of United States Magistrate Judge were filed by the

parties.
Case 9:19-cv-00072-RC-KFG Document 17 Filed 08/31/20 Page 2 of 2 PageID #: 154



                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge (docket entry #15) is ACCEPTED. Defendant’s motion for

summary judgment (docket entry #11) is DENIED.


                 So ORDERED and SIGNED, Aug 31, 2020.


                                                                    ____________________
                                                                    Ron Clark
                                                                    Senior Judge




                                                2
